 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10    SCOTT JOHNSON,
                                                    Case No. 2:18‐CV‐01816‐WBS‐EFB
11              Plaintiff,
                                                    ORDER TO EXTEND DATE FOR FILING
12      v.                                          DISMISSAL

13    HARWANT KAUR KANG;
      SACRAMENTO/DUNNIGAN HOLDING
14    CO. INC., a California Corporation; and
      Does 1‐10,
15
                Defendants,
16
17
18           Having read the stipulation of the parties, and for good cause shown, the Court

19   hereby GRANTS the request. The deadline to file a Stipulation for Dismissal, or a joint

20   status report if settlement has not been finalized, is extended to December 5, 2019.

21   The Status Conference is continued to December 9, 2019 at 1:30 p.m.

22
             IT IS SO ORDERED.
23
24   DATED: November 19, 2019
25
                                              _______________________________________
26                                            MORRISON C. ENGLAND, JR.
27                                            UNITED STATES DISTRICT JUDGE

28



                                                1

     Order                                                       2:18‐CV‐01816‐WBS‐EFB
